
	

114 HR 3575 IH: End Tax Exemptions for Fetal Tissue Profits Act
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3575
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mrs. Noem (for herself and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny tax exemption to organizations which violate the
			 Federal prohibitions regarding human fetal tissue.
	
	
 1.Short titleThis Act may be cited as the End Tax Exemptions for Fetal Tissue Profits Act. 2.Denial of tax exemption in connection with violation of prohibitions regarding human fetal tissue (a)In generalSection 503 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(g)Denial of exemption in connection with violation of prohibitions regarding human fetal tissue
 (1)In generalAn organization described in section 501(c) shall not be exempt from taxation under section 501(a) if—
 (A)such organization is fined under subsection (d) of section 498B of the Public Health Service Act for any violation under such section, or
 (B)any officer, employee, or volunteer of such organization is fined or imprisoned under such subsection (d) for any violation under such section and such violation occurred in connection with services provided by such individual to such organization.
							(2)Taxable years affected
 (A)In generalThe denial of exemption under paragraph (1) shall apply to the taxable year which includes the date on which the organization or individual referred to therein is so fined or imprisoned and all taxable years thereafter.
 (B)Contributions made before disqualification dateIn the case of a contribution made to an organization during the first taxable year to which the denial of exemption under paragraph (1) applies and before the date referred to in subparagraph (A), section 170 shall be applied without regard to this subsection..
 (b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act with respect to violations occurring before, on, or after such date.
			
